Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-4, 6-8, 10-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an assisting roller (together with the heating roller) must be shown (see claim 15, in 35 USC § 112 rejection) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 15 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 15 recite the limitation “an assisting roller” wherein claim 11 recite limitation “a heating roller”. It appears that neither drawings nor specification describes/ discloses the limitation stated above wherein the heating roller and the assisting roller are present concurrently. 
Consequently, the Examiner considers that the Applicant was not in possession of the claimed limitation as a part of the invention at the time of the filing date.

Please note that in the rejection on the merits the Examiner rejects the claim 15 “as best understood by the Examiner”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10, 17-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebihara et al. et al. (hereinafter Ebihara, JP 2004-258537).
For claims 1-2, and 7: Ebihara discloses an imaging system, figs. 1-3 comprising: 
an endless belt (film) 41 to convey a medium P having a toner image fixed thereto [0068-0069, 0074], along a conveying route in a conveying direction, fig. 1;
a pair of rollers 43, 44 including a first roller and a second roller, to engage with the endless belt [0069], fig. 1:
a heating element 42 located between the first roller and the second roller along the conveying route, the heating element having a planar surface adjacent to an inner peripheral surface of the endless belt [0069], fig. 1;
a pressing roller 45 to apply a pressure to the medium conveyed by the endless belt, wherein the pressing roller is located on a side of the endless belt that is opposite to the planar surface of the heating element [0070], fig. 1; and
a cooling device 57, fig. 2 located downstream from the heating element in the conveying direction of the conveying route of the medium, between the first roller and the second roller [0096, 0101], fig. 2; and that the planar surface of the heating element includes 
a first heated surface portion contacting a portion of the endless belt adjacent to the pressing roller, (nip portion/ heating portion N [0026, 0070], fig. 1) and 
a second heated surface portion located between the first heated surface and the second roller 43 (a surface to a left from the N, fig. 1) and contacting a portion of the endless belt that is offset relative to the pressing roller, along the conveying route, fig. 1; and that the heated surface of the heating element is longer in the conveying direction than the pressing region N between the heated surface and the pressing roller, fig. 1, and
an external/ assisting roller 22, including a heating element 25, fig. 1, located adjacent to an outer peripheral side of the endless belt 41 and upstream from the pressing roller in the conveying route to indirectly contact (through the paper P, fig. 1) a portion of the endless belt 41 that engages with the second roller 43 and that a surface/ side of the endless belt 41 is opposite to the inner peripheral surface of the endless belt 41, fig. 1.

For claim 3: Ebihara discloses the second roller 43 is located upstream from the first roller in the conveying direction.

For claim 6: Ebihara discloses an assisting roller 22 located upstream from the pressing roller in the conveying route, the assisting roller to contact a surface of the endless belt, (at least indirectly through the medium P) that is opposite to the inner peripheral surface of the endless belt, fig. 1. 

For claim 8: Ebihara discloses a pair of rollers 43, 44 including a first roller and a second roller to engage with the endless belt 41, 
wherein the first heated surface portion and the second heated surface portion of the heating element are located between the first roller and the second roller along the conveying route, fig. 1.

For claim 10: Ebihara discloses a belt roller 22, fig. 1 to engage with the endless belt (at least indirectly through the medium P), wherein the belt roller includes a heating element 25, [0064].

For claim 17: Ebihara discloses the external roller 22 is located at a position upstream of the pressing roller 45 to heat the endless belt before the pressure is applied to the medium conveyed by the endless belt 41, fig. 1.

For claim 18: Ebihara discloses the assisting roller 22 is to apply a pressure to the medium P.

Claim(s) 11-15 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata et al. et al. (hereinafter Kawabata, JP 2005-017619).
For claim 11: Kawabata discloses an imaging system, fig. 1 comprising: 
a conveyor belt 10 to convey a medium having a toner image fixed thereto, along a conveying route in a conveying direction, (Abstract); 
a heating element 50, [0040] having a heated surface to heat the conveyor belt 10; 
a pressing roller 66 located on a side of the conveyor belt 10 that is opposite to the heated surface of the heating element 50, figs. 1-3, the pressing roller to press the conveyor belt against the heated surface in a pressing region, figs. 1-3; and
a heating roller 20, [0034] located adjacent to the side of the conveyor belt 10 that is opposite to the heated surface of the heating element 50, fig. 1, 
wherein the heated surface of the heating element 50 is longer in the conveying direction than the pressing region between the heated surface and the pressing roller 66, see figs. 1-3.
Examiner’s Note: with regard to claim 11, alternatively, a heating roller is roller 31, fig. 1 located adjacent to the side of the conveyor belt 10 that is opposite to the heated surface of the heating element 50, fig. 1.

For claim 12: Kawabata discloses that the heated surface includes 
a first heated surface portion located in alignment with the pressing roller (nip Q) and 
a second heated surface portion located upstream (to the left in figs. 1-3) from the first heated surface portion Q in the conveying direction, figs. 1-3, (including a portion of the heated surface to the left from nip M, figs. 1-3, also see fig. 8).

For claim 13: Kawabata discloses a first roller 30 and a second roller 21 to engage with the conveyor belt,
wherein the second roller 21 is a heating roller (includes a heater 23)  located upstream from the first roller 30 in the conveying route, fig. 1.

For claim 14: Kawabata discloses a first roller 30 and a second roller 21 to engage with the conveyor belt, 
the second roller 21 being located upstream from the first roller 30 in the conveying route, fig. 1; wherein
the heating roller 20 is to contact a portion of the conveyor belt 10 adjacent the second roller 21.
Examiner’s Note: with regard to claim 14, alternatively, a first roller is roller 15 and a second roller is roller 30 upstream from the first roller 15 and to engage with the conveyor belt 10 and the heating roller 31 is to contact a portion of the conveyor belt 10 adjacent the second roller 30.

For claim 15: Kawabata discloses an assisting roller 20 (examiner interprets that the heating roller performs the function of the assisting roller) located upstream from the pressing roller 66 in the conveying route, the assisting roller 20 to contact the side of the conveyor belt 10 that is opposite to the heated surface of the heating element 50, fig. 1. 

For claim 20: Kawabata discloses the heating roller 22 is located at a position that sandwiches the conveyor belt 10 with the second roller 21, (wherein a portion of the belt is substantially between the heating and the second rollers, fig. 1).
Examiner’s Note: with regard to claim 20, alternatively, the heating roller 31 is located at a position that sandwiches the conveyor belt 10 with the second roller 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 16 and 19 is/ are rejected under U.S.C. 103 as being unpatentable over Ebihara  in view of Kawabata.  
Ebihara discloses the device as stated above.
For claim 4: Ebihara discloses the imaging system according to claim 3 and the second roller.
Ebihara is silent so as to the second roller includes a heating element. 
Kawabata discloses a roller 21 that includes a heating element 23, [0031, 0034], figs. 1-3, 7.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Ebihara, so as to have the heating element in the roller, as it is well known in the art and as taught by Kawabata, in order to obtain optimum heating performance on the basis of its suitability, and as a matter of design consideration that involves only routine skills in the art.

For claim 16: Ebihara disloses the imaging system according to claim 1.
Ebihara is silent so as to the external roller is located at a position that sandwiches the endless belt with the second roller.
Kawabata discloses an external roller 20 that is located at a position that sandwiches an endless belt 10 with a second roller 21, fig. 1, (wherein a portion of the belt is substantially between the external and the second rollers, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to have the external roller located at a position that sandwiches the endless belt with the second roller, as taught by Kawabata, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Such configuration may be used in order to obtain optimum heating performance on the basis of its suitability.

For claim 19: Ebihara discloses the imaging system according to claim 8. 
Ebihara is silent so as to the assisting roller is to contact the surface of the endless belt at a location that engages the second roller.
Kawabata discloses an assisting roller 20 that contacts a surface of an endless belt 10 at (near) a location that engages a second roller 21.
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to have the assisting roller to contact the surface of the endless belt at the location that engages the second roller, as taught by Kawabata, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Such configuration may be used in order to obtain optimum heating performance on the basis of its suitability.

Response to arguments
             Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. In the response Applicant argues that “The “indirect” contact relied upon by the Office is not contact at all. Accordingly, Applicant submits that Ebihara does not disclose at least this element such that the rejection of claims 1 and 11 must be withdrawn” and with regard to claim 7 “Ebihara’s roller 22 does not contact a surface of belt 41 and the Office’s note about “indirect” contact through print medium P is without merit.”
The Examiner respectfully disagrees because the claim language has no requirement for the contact between the external/ assisting roller and the outer peripheral side/ surface of the endless belt to be direct contact, as well as, the claim language does not necessitate that the external/ assisting roller being in direct contact with the outer peripheral side/ surface of the endless belt.
Applicant’s arguments with respect to claims 11-15 with respect to 102/ 103 rejection(s) directed toward newly added limitations, have been considered but are moot in view of the new ground of rejection necessitated by the newly added limitations, these limitations are being addressed in the instant rejection.  The rejection is necessitated by the amendment, (see 102/ 103 rejection(s)).
In addition, the examiner notes that the reference of Kawabata used in the rejections as the secondary reference may be used as the main reference in the rejection of the outstanding claims 1-4, 6-8, 10-20, see for example rejections of claims 11-15, 20. Kawabata discloses an endless belt 10, plurality of rollers, a heating element 50, a pressing roller 66, an external/ assisting roller 20 and a cooling device 40, fig. 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852